
	
		I
		112th CONGRESS
		1st Session
		H. R. 1463
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Reichert (for
			 himself and Mr. McDermott) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To authorize the extension of nondiscriminatory treatment
		  (normal trade relations treatment) to the products of Moldova.
	
	
		1.FindingsCongress finds the following:
			(1)Moldova has been a
			 member of the World Trade Organization since July 26, 2001, and granting
			 permanent normal trade relations treatment to the products of Moldova would
			 enable the United States to avail itself of all rights under the World Trade
			 Organization with respect to Moldova.
			(2)Moldova has
			 received normal trade relations treatment since 1992 and has been found by the
			 President to be in full compliance with the freedom of emigration requirements
			 under title IV of the Trade Act of 1974 since 1997.
			(3)Moldova has
			 demonstrated a strong desire to build friendly relationships and to cooperate
			 fully with the United States on trade and other matters.
			(4)Since the
			 establishment of its independence in 1991, Moldova adopted its Constitution in
			 1994 and has held a series of Parliamentary elections, most recently in
			 November 2010.
			(5)Moldova has
			 undertaken and continues to pursue significant political and free-market
			 economic reforms, including the privatization of its small to medium-sized
			 business sectors and agricultural land, and Moldova signed a compact with the
			 Millennium Challenge Corporation in January 2010.
			(6)Terminating the
			 application of title IV of the Trade Act of 1974 to the products of Moldova
			 will indicate the support of the United States for further progress on trade
			 and broader reforms in Moldova.
			2.Termination of
			 application of title IV of the Trade Act of 1974 to the products of
			 Moldova
			(a)Presidential
			 determinations and extension of nondiscriminatory treatmentNotwithstanding any provision of title IV
			 of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), the President may—
				(1)determine that
			 such title should no longer apply to Moldova; and
				(2)after making a
			 determination under paragraph (1), proclaim the extension of nondiscriminatory
			 treatment (normal trade relations treatment) to the products of that
			 country.
				(b)Termination of
			 application of title IVOn
			 and after the effective date of the extension under subsection (a)(2) of
			 nondiscriminatory treatment to the products of Moldova, title IV of the Trade
			 Act of 1974 shall cease to apply to that country.
			
